NOTICE& PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ CONFIDENTIAL, FOR USE OF THE COMMISSION ONLY (ASPERMITTED BY RULE 14A-6(E)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to Section240.14a-11(c) or Section240.14a-12 JOHN BEAN TECHNOLOGIES CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form of Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: March30, 2012 Dear JBT Corporation Stockholder: It is my pleasure to invite you to attend the 2012 Annual Meeting of Stockholders of John Bean Technologies Corporation, which will be held on Wednesday, May17, 2012 at 9:30 a.m , at Hamburger University Learning and Training Center, McDonald's Campus, 2715 Jorie Boulevard, Oak Brook, Illinois.At the meeting, we will ask our stockholders to approve our nominees for directors, approve on an advisory basis the compensation of our named executive officers described in our Proxy Statement and ratify the appointment of KPMG LLP as our auditor for 2012. You may vote at the Annual Meeting if you were a stockholder of record as of the close of business on March20, 2012. At our Annual Meeting, I will also report on our performance in 2011 and answer your questions. We look forward to your participation. Please refer to the accompanying Proxy Statement for additional information about the matters to be considered at the meeting.The Proxy Statement includes a description of our executive compensation program, which is designed to provide competitive, performance-based compensation that places a significant portion of our named executive officers' compensation at risk depending on our achievement of pre-approved performance metrics designed to ensure we provide long term value to our stockholders.As required by the Dodd-Frank Wall Street Reform and Consumer Protection Act, our proxy requests an advisory vote from stockholders on our named executive officer compensation, a proxy we currently request annually in accordance with the advisory vote of our stockholders last year and the direction of our Board of Directors. MANAGEMENT RECOMMENDS A VOTE FOR THE RE-ELECTION OF EACH OF THE NOMINEES FOR DIRECTOR, FOR OUR PROPOSED RESOLUTION REGARDING NAMED EXECUTIVE OFFICER COMPENSATION, AND FOR THE RATIFICATION OF THE APPOINTMENT OF OUR AUDITOR. Your vote is important. To be sure that your vote counts and to assure a quorum, please submit your vote promptly whether or not you plan to attend the meeting. You can revoke a proxy prior to its exercise at the meeting by following the instructions in the accompanying Proxy Statement. Our stockholders have a choice of voting on the Internet, by telephone or by mailing a proxy card. If you are a stockholder of record and you plan to attend the meeting, please mark the appropriate box on your proxy card or use the alternative Internet or telephone voting options in accordance with the voting instructions you have received. If you vote by telephone or on the Internet, you do not need to return your proxy card. If your shares are held by a bank, broker or other intermediary and you plan to attend the Annual Meeting of Stockholders, please send written notification to our Investor Relations Department, 70 West Madison Street, Suite 4400, Chicago, Illinois 60602, and enclose evidence of your ownership (such as a letter from the bank, broker or intermediary confirming your ownership or a bank or brokerage firm account statement). The names of all those indicating they plan to attend the Annual Meeting of Stockholders will be placed on an admission list held at the registration desk at the entrance to the meeting. Stockholders may help us reduce printing and mailing costs by opting to receive future proxy materials by e-mail. Information about how to do this is included in the accompanying Proxy Statement. Sincerely, Charles H. Cannon, Jr. Chairman of the Board and Chief Executive Officer NOTICE OF THE 2012 ANNUAL MEETING OF STOCKHOLDERS Wednesday, May17, 2012 at 9:30 a.m. Hamburger University Learning and Training Center McDonald's Campus, 2715 Jorie Boulevard, Oak Brook, Illinois 60523 The 2012 Annual Meeting of Stockholders will be held at the time and place noted above.At the meeting we will ask our stockholders to:  Re-elect two directors, C. Maury Devine and James M. Ringler, each for a term of three years;  Approve on an advisory basis our named executive officer compensation as described in the Proxy Statement for the Annual Meeting;  Ratify the appointment of KPMG LLP as our independent registered public accounting firm for 2012; and  Vote on any other business properly brought before the meeting or any postponement or adjournment thereof. By Order of the Board of Directors James L. Marvin Deputy General Counsel and Secretary TABLE OF CONTENTS INFORMATION ABOUT VOTING 1 PROPOSALS TO BE VOTED ON 3 Proposal 1: Election of Directors 3 Proposal 2: Advisory Vote on Named Executive Officer Compensation 3 Proposal 3: Ratification of Appointment of Independent Registered Public Accounting Firm 5 BOARD OF DIRECTORS 6 Nominees for Director 6 Directors Continuing in Office 7 INFORMATION ABOUT THE BOARD OF DIRECTORS 10 Corporate Governance 10 Meetings 10 Committees of the Board of Directors 10 Audit Committee 10 Compensation Committee 11 Nominating and Governance Committee 13 Director Independence 14 Executive Sessions of Independent Directors 14 Stockholder Communications to the Board 14 Board Leadership Structure 14 Diversity 15 Role of Board in Risk Oversight 15 Director Compensation 15 Compensation Committee Interlocks and Insider Participation in Compensation Decisions 17 TRANSACTIONS WITH RELATED PERSONS 17 SECURITY OWNERSHIP OF JBT CORPORATION 18 Management Ownership 18 Other Security Ownership 19 EXECUTIVE COMPENSATION 20 Compensation Discussion and Analysis 20 Risk in Compensation Programs 34 COMPENSATION COMMITTEE REPORT 34 COMPENSATION TABLES AND EXPLANATORY INFORMATION 35 Summary Compensation Table 35 Grants of Plan-Based Awards Table 37 Outstanding Equity Awards at Fiscal Year-End Table 38 Option Exercises and Stock Vested Table 39 Securities Authorized for Issuance Under Equity Compensation Plans Table 39 Pension Benefits Table 40 Non-Qualified Deferred Compensation Table 42 Potential Payments Upon Termination 42 AUDIT COMMITTEE REPORT 46 OTHER MATTERS 47 Section16(a) Beneficial Ownership Reporting Compliance 47 Code of Ethics 47 Proposals for the 2013 Annual Meeting of Stockholders 47 Expenses Relating to this Proxy Solicitation 47 INFORMATION ABOUT VOTING Who is soliciting my vote?  The Board of Directors (the Board) of John Bean Technologies Corporation (JBT Corporation or the Company, we, us or our) is soliciting proxies for use at our 2012 Annual Meeting of Stockholders (the Annual Meeting) and any adjournments of that meeting. On March30, 2012, we began to mail to our stockholders of record as of the close of business on March20, 2012, either a notice containing instructions on how to access this Proxy Statement and our Annual Report through the Internet or a printed copy of these proxy materials.As permitted by Securities and Exchange Commission rules, we are making this Proxy Statement and our Annual Report available to our stockholders electronically via the Internet.The notice of electronic availability contains instructions on how to access this Proxy Statement and our Annual Report and vote online.If you received a notice by mail or electronically delivered by e-mail, you will not receive a printed copy of the proxy materials in the mail.Instead, the notice or e-mail instructs you on how to access and review all of the important information contained in this Proxy Statement and Annual Report through the Internet. The notice also instructs you on how you may submit your proxy over the Internet or by telephone.If you received a notice by mail or e-mail and would like to receive a printed copy of our proxy materials, you should follow the instructions for requesting such materials contained on the notice or e-mail. What am I voting on?  The agenda for the Annual Meeting is to: 1. Re-elect two directors: C. Maury Devine and James M. Ringler; 2. Approve on an advisory basis our named executive officer compensation as described in this Proxy Statement; 3. Ratify the appointment of KPMG LLP as our independent registered public accounting firm for 2012; and 4. Conduct any other business properly brought before the meeting and any adjournment or postponement thereof. Who can vote?  You can vote at the Annual Meeting if you were a holder of John Bean Technologies Corporation common stock (Common Stock) as of the close of business on March20, 2012. Each share of Common Stock is entitled to one vote. As of March20, 2012, we had 28,925,567 shares of Common Stock outstanding and entitled to vote. The shares you may vote include those held directly in your name as a stockholder of record and shares held for you as a beneficial owner through a broker, bank or other nominee. Many of our stockholders hold their shares through a broker, bank or other nominee rather than directly in their name. If your shares are registered directly in your name with our transfer agent, Computershare Investor Services (formerly National City Bank), you are considered the stockholder of record with respect to those shares. As the stockholder of record, you have the right to grant your voting proxy to the persons appointed by us or to vote in person at the Annual Meeting. If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in street name, and these proxy materials are being forwarded to you by your broker or nominee who is considered the stockholder of record with respect to those shares. As the beneficial owner, you have the right to direct your broker or nominee on how to vote your shares, and you are also invited to attend the Annual Meeting. However, if you are not a stockholder of record, you may not vote these shares in person at the Annual Meeting unless you bring with you a legal proxy, executed in your favor, from the stockholder of record. Your broker or nominee is obligated to provide you with a voting instruction card for you to use. How do I vote?  If you received a notice of electronic availability, you cannot vote your shares by filling out and returning the notice.The notice, however, provides instructions on how to vote by Internet, by telephone or by requesting and returning a paper proxy card or voting instruction card.Whether you hold shares directly as a registered stockholder of record or beneficially in street name, you may vote without attending the Annual Meeting.You may vote by granting a proxy or, for shares held beneficially in street name, by submitting voting instructions to your broker, nominee or trustee. You may vote your shares in one of the following ways:  You can attend the Annual Meeting and cast your vote there if you are a stockholder of record as of the close of business on the record date or you have a proxy from the record holder designating you as the proxy.  If you received printed proxy materials, you may submit your proxy by mail by signing, dating and returning your proxy card to us prior to the Annual Meeting. If you do, the individuals named on the card will vote your shares in the way you indicate. 1  You can vote by telephone or through the Internet in accordance with the instructions provided in the electronic distribution through e-mail, notice of electronic availability, or if you received a printed version of the proxy materials by mail, by following the instructions provided with your proxy materials and on your proxy card or voting instruction card.  You can provide voting instructions to the bank, broker or other nominee that is the holder of record of shares of Common Stock that you beneficially own, if you hold your shares in street name (such as through a bank or broker), by the method communicated to you by such bank, broker or other nominee. If you hold your shares in street name (through a bank, broker or other nominee) it is critical that you cast your vote if you want it counted on Proposals 1 and 2 described on pages3, 4 and 5.In the past, if you held your shares in street name and you did not indicate how you wanted your shares voted, your bank or broker was allowed to vote those shares on your behalf for routine matters.Recent changes in regulations were made to clarify that Proposals 1 and 2 are not routine matters, and therefore your bank or broker may not vote your uninstructed shares on Proposals 1 or 2 on a discretionary basis.As a result, if you hold your shares in street name, and you do not instruct your bank or broker how to vote on Proposals 1 or 2, no votes will be cast on those Proposals on your behalf.If you are a registered stockholder and you do not cast your vote, no votes will be cast on your behalf on any of the items of business at the Annual Meeting. Telephone and Internet voting for stockholders of record will be available 24 hours a day, seven days a week, and will close at 1:00 a.m. Central Time on May17, 2012.If you vote by telephone or through the Internet, you do not have to return a proxy card. Who counts the votes?  Our Board of Directors will designate individuals to serve as inspectors of election for the Annual Meeting. The inspectors will determine the number of shares outstanding and the number of shares represented at the Annual Meeting. They will also determine the validity of proxies and ballots, count all of the votes and determine the results of the actions taken at the Annual Meeting. How many votes must be present to hold the meeting?  Your shares are counted as present at the Annual Meeting if you attend the meeting and vote in person or if you properly return a proxy by Internet, telephone or mail. In order for us to hold our Annual Meeting, holders of a majority of our outstanding shares of Common Stock as of March20, 2012, must be present in person or by proxy at the meeting. This is referred to as a quorum. Abstentions and broker non-votes will be counted for purposes of establishing a quorum at the Annual Meeting. What is a broker non-vote?  If a broker does not have discretion to vote shares held in street name on a particular proposal and does not receive instructions from the beneficial owner on how to vote the shares, the broker may return a proxy card without voting on that proposal. This is known as a broker non-vote . Broker non-votes will have no effect on the vote for any matter properly introduced at the Annual Meeting, but will be counted for purposes of establishing a quorum at the meeting. If you are a beneficial owner, your bank, broker or other holder of record is permitted to vote your shares on ratification of the appointment of our auditor even if the broker does not receive voting instructions from you. How many votes are needed to approve the proposals?  A plurality of the votes cast is required for the election of directors. This means that the two director nominees with the most votes will be elected to the Board of Directors. Only votes FOR or WITHHELD affect the outcome. Abstentions and broker non-votes are not counted for purposes of the election of directors. Approval, on an advisory basis, of our named executive officer compensation requires the affirmative vote of the majority of shares present in person or represented by proxy and entitled to vote at the meeting. Could other matters be decided at the Annual Meeting?  At the date this Proxy Statement was printed, we did not know of any matters to be raised at the Annual Meeting other than those referred to in this Proxy Statement. If other matters are properly presented at the Annual Meeting for consideration, the proxy holders designated on proxy cards or designated in the other voting instructions you have submitted will have the discretion to vote on those matters for you. Can I access the Notice of Annual Meeting, Proxy Statement and 2011 Annual Report on the Internet?  The Notice of Annual Meeting, Proxy Statement and 2011 Annual Report may be viewed and downloaded from the website www.edocumentview.com/JBT2012 . 2 Can I revoke a proxy after I submit it?  You may revoke your proxy at any time before it is exercised. You can revoke a proxy by:  Delivering a written notice revoking your proxy to our Secretary at our principal executive offices at 70 West Madison Street, Suite 4400, Chicago, Illinois 60602 prior to the cut-off for voting;  Delivering a properly executed, later-dated proxy prior to the cut-off for voting;  Voting again by telephone or through the Internet in accordance with the instructions provided to you for voting your shares; or  Attending the Annual Meeting and voting in person. Who can attend the Annual Meeting?  The Annual Meeting is open to all holders of JBT Corporation Common Stock. Each holder is permitted to bring one guest. Security measures will be in effect in order to ensure the safety of attendees. Do I need a ticket to attend the Annual Meeting?  Yes, you will need an admission ticket or proof of ownership of JBT Corporation Common Stock to enter the Annual Meeting. If your shares are registered in your name and you received the proxy materials by mail, you will find an admission ticket attached to the proxy card sent to you. If your shares are in the name of your broker or bank or you received your materials electronically, you will need to bring evidence of your stock ownership, such as your most recent brokerage statement. All stockholders will be required to present valid picture identification. IF YOU DO NOT HAVE VALID PICTURE IDENTIFICATION AND EITHER AN ADMISSION TICKET OR PROOF THAT YOU OWN JBT CORPORATION COMMON STOCK, YOU MAY NOT BE ADMITTED INTO THE ANNUAL MEETING. PROPOSALS TO BE VOTED ON Proposal 1: Election of Directors We have three classes of directors, each class being of as nearly equal size as possible. The term for each class is three years. Class terms expire on a rolling basis, so that one class of directors is elected each year. The term for the nominees for director at the 2012 Annual Meeting will expire at the 2015 Annual Meeting. The nominees for director this year are C. Maury Devine and James M. Ringler. Information about the nominees, the continuing directors and the Board of Directors as a whole is contained in the section of this Proxy Statement entitled Board of Directors. The Board of Directors expects that all of the nominees will be able and willing to serve as directors. If any nominee is not available:  the proxies may be voted for another person nominated by the current Board of Directors to fill the vacancy;  the Board of Directors may decide to leave the vacancy temporarily unfilled; or  the size of the Board of Directors may be reduced. The Board of Directors recommends a vote FOR the re-election of C. Maury Devine and James M. Ringler. Proposal 2: Advisory Vote on Named Executive Officer Compensation In accordance with Section951 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the Dodd-Frank Act), we are seeking a stockholder vote on a non-binding advisory resolution from our stockholders on the compensation of our executive officers whose compensation is included in the Summary Compensation Table of this Proxy Statement (our named executive officers).This vote is not intended to address any specific item of compensation, but rather the overall compensation of our named executive officers and our compensation philosophy, policies and practices, as disclosed under the Executive Compensation section of this Proxy Statement. 3 At our 2011 Annual Meeting, our stockholders approved the compensation of our named executive officers as disclosed in our 2011 proxy statement in a non-binding say on pay vote by 95% percent of the votes cast. The Compensation Committee of our Board of Directors took this approval into account in determining to generally follow the same policies, practices and framework to set our fiscal 2012 executive pay as it has used in the past. Our stockholders also voted in a non-binding advisory vote, by a majority of the votes cast, to hold an advisory say on pay vote every year. Our Board of Directors subsequently determined to adopt this frequency for say on pay advisory votes. As described in more detail in the Compensation Discussion and Analysis section of this Proxy Statement, we have structured our executive compensation program to attract and retain talented individuals and motivate them to create long-term stockholder value by achieving performance objectives, strategic goals and appropriately managing risk.Our program is designed to:  Closely link compensation with company performance targets and achievement of individual objectives  Drive our key business strategies  Align the interests of our executives with our stockholders  Provide competitive compensation opportunities that attract talented people  Provide transparency of administration to the Compensation Committee of our Board of Directors In the Compensation Discussion and Analysis, we have provided stockholders with a description of our executive compensation programs, including the philosophy and strategy underpinning the programs, the individual elements of the compensation programs, and information about how our compensation plans are administered.We encourage stockholders to review this Section of the Proxy Statement which begins on page 20. Our compensation programs consist of elements designed to complement each other and reward achievement of short-term and long-term objectives linked to financial performance metrics. We have chosen the selected metrics to align the compensation of our named executive officers to our business strategy. The Compensation Committee regularly reviews best practices related to executive compensation to ensure alignment between our business strategy and compensation philosophy. Under the leadership of our Compensation Committee, we have modified the structure of our executive compensation program to increase the proportion of annual incentive compensation that is based upon objective, business performance results to 80%, aligned the business performance measures for annual incentive compensation awards with our company's core strategic objectives, increased the proportion of long-term equity incentive awards that are based on achievement of objective performance metrics for our executives to 75% and introduced performance-based measures for long-term equity incentive awards granted to employees who directly report to our named executive officers. In 2011, we modified the terms of our executive severance agreements with each of our named executive officers to eliminate tax gross-up payments for excise taxes on severance benefits, changed the basis of severance benefits paid with respect to incentive compensation awards to the highest annualized target incentive amount established for the named executive officer rather than the highest of any target incentive award amount or actual incentive award paid out to the executive, and eliminated post-termination service credits for purposes other than vesting under non-qualified retirement plans. As illustrated by these actions, the Compensation Committee has strived to structure our executive compensation practices in a manner that is performance-based with a view towards maximizing long-term stockholder value. Our Compensation Committee and the Board of Directors believes that the policies and programs described in the Compensation Discussion and Analysis are effective in achieving our objectives and have contributed to our positive financial performance in a challenging economic environment. Vote Required In order for this proposal to be adopted by stockholders, at least a majority of the votes cast at the Annual Meeting in person or by proxy by the stockholders entitled to vote on the matter must be voted in its favor. 4 The Board of Directors recommends a vote FOR the following non-binding resolution: RESOLVED, that the compensation paid to the Company's named executive officers, as disclosed pursuant to the compensation disclosure rules of the Securities and Exchange Commission, including the compensation discussion and analysis, the compensation tables and narrative descriptions that accompany those tables in this Proxy Statement, is hereby approved. Effect of Proposal Since the required vote is advisory, the result of the vote is not binding upon the Board of Directors and will not require the Board of Directors or the Compensation Committee to take any action regarding our executive compensation practices. The Board of Directors values the opinions of our stockholders as expressed through their votes and other communications. Although the resolution is non-binding, the Board will carefully consider the outcome of the advisory vote on named executive officer compensation and those opinions when making future compensation decisions. Proposal 3: Ratification of Appointment of Independent Registered Public Accounting Firm KPMG LLP has served as our independent public accountants since our inception in July 2008.The Audit Committee of the Board of Directors has approved KPMG LLP continuing to serve as the independent auditors for us for the fiscal year ending December31, 2012. For the years 2010 and 2011, KPMG LLP's fees were as follows: Audit Fees (1) Audit-Related Fees (2) 7 7 Tax Fees (3) 66 All Other Fees (4) 0 0 Total Audit Fees consist of fees for the annual audit of our consolidated financial statements, foreign statutory audits and reviews of interim financial statements in our Quarterly Reports on Form 10-Q. Audit-Related Fees are assurance and related services that are traditionally performed by the independent auditor. Tax Fees consist of fees for compliance, consultation and planning with respect to various corporate tax matters. All Other Fees include fees for tax services for expatriates and miscellaneous services. The Audit Committee of the Board of Directors considered the effect of KPMG LLP's non-audit services in assessing the independence of such accountants and concluded that the provision of such services by KPMG LLP was compatible with the maintenance of that firm's independence in the conduct of its auditing functions. The Audit Committee of the Board of Directors reviews all relationships between KPMG LLP and us, including the provision of non-audit services which have an increased potential of impairing the auditor's independence. The Audit Committee pre-approved all audit and non-audit services provided by KPMG LLP summarized in the table above during 2010 and 2011. We have been advised by KPMG LLP that it will have a representative in attendance at the Annual Meeting. The representative will have an opportunity to make a statement if he or she desires and also will be available to respond to appropriate questions. The Board of Directors recommends a vote FOR ratification of the appointment of KPMG LLP as JBT Corporation's independent registered public accountant for 2012. 5 BOARD OF DIRECTORS Nominees for Director Class I - Term Expiring in 2012 C. Maury Devine Principal Occupation: Retired President and Managing Director, ExxonMobil Norway, an oil and gas exploration company Age: 61 Director Since: 2008 Ms.Devine served as President and Managing Director of ExxonMobil Corporation's Norwegian affiliate, Exxon Mobil Norway, from 1996 to 2000. Prior to the merger of ExxonMobil, she served as Secretary of Mobil Corporation from 1994 to 1996. From 1990 to 1994, Ms.Devine managed Mobil's international government relations and from 1988 to 1990, Ms.Devine served as manager, security planning for Mobil. From 2000 to 2003, Ms.Devine was a Fellow at Harvard University's Belfer Center for Science and International Affairs. Prior to joining Mobil, Ms.Devine served 15 years in the United States government in positions at the White House, the American Embassy in Paris, France, and the U.S. Department of Justice. Ms.Devine has served on the Boards of Directors of FMC Technologies, Inc. since 2005, The Woodstock Center at Georgetown University since 2008, The Washington Middle School for Girls since May 2010 and Technip since April 2011.She is a member of the Council on Foreign Relations.Ms. Devine served as a director of Det Norske Veritas (DNV) from 2000 to 2010, Aquatic Energy LLC from 2010 to February 2012 and Independence Air from June 2002 (when it operated under the name Atlantic Coast Airlines) until March 2007.Ms. Devine's experience in international affairs and her knowledge of the Federal government that result from her fifteen years of government service, including posts in the White House, the American Embassy in Paris, France and the Department of Justice, as well as her current role as a member of the Council on Foreign Relations, are assets to our businesses that market and sell to the U.S. government and navigate international trade issues.Ms. Devine's service on the Board of Directors of our predecessor, FMC Technologies, Inc., beginning in 2005 also brings to the Board a great familiarity with the historical business strategies, products and management of the businesses that now comprise JBT Corporation. James M. Ringler Principal Occupation: Chairman of the Board of Teradata Corporation, a data warehousing and analytic technologies company, and Retired Vice Chairman of Illinois Tool Works Inc., an international manufacturer of highly engineered components and industrial systems Age: 66 Director Since: 2008 Mr.Ringler currently serves as Chairman of the Board of Teradata Corporation. Mr.Ringler served as Vice Chairman of Illinois Tool Works Inc. until his retirement in 2004. Prior to joining Illinois Tool Works, he was Chairman, President and Chief Executive Officer of Premark International, Inc., which merged with Illinois Tool Works in November 1999.Mr. Ringler joined Premark in 1990 and served as President and Chief Operating Officer until 1996. From 1986 to 1990, he was President of White Consolidated Industries' Major Appliance Group, and from 1982 to 1986, he was President and Chief Operating Officer of The Tappan Company. Prior to joining The Tappan Company in 1976, Mr.Ringler was a consulting manager with Arthur Andersen& Co. Mr.Ringler has served as Chairman of the Board of Teradata Corporation since September 2007 and he has been a member of the Boards of Directors of The Dow Chemical Company since 2001, Corn Products International, Inc. since 2001, Autoliv, Inc. since 2002, and FMC Technologies, Inc. since 2001.Mr. Ringler brings a broad perspective to our Board from his past experience and his current service on the boards and key committees of a number of large public companies, including those described above.He serves as chairman of Autoliv's compensation committee and serves on the audit committees of Dow Chemical and FMC Technologies, Inc. (where he also serves as a compensation committee member).Additionally, Mr.Ringler's experience as a chief executive and board chairman provide the Board with significant experience in its evaluations of risks and opportunities facing our company. Mr.Ringler's service on the Board of Directors of our predecessor, FMC Technologies, beginning in 2001 also brings to the Board a great familiarity with the historical business strategies, products and management of the businesses that now comprise JBT Corporation. 6 Directors Continuing in Office Class II - Term Expiring in 2013 Edward (Ted) L. Doheny II Principal Occupation: Executive Vice President of Joy Global, Inc. and President and Chief Operating Officer of Joy Mining Machinery, industrial mining machinery businesses Age: 49 Director Since: 2012 Mr.Doheny has served as an Executive Vice President of Joy Global, Inc. and President and Chief Operating Officer of Joy Mining Machinery since 2006, where he has global responsibility for the company's underground mining machinery business. Prior to joining Joy Global, Mr.Doheny spent 21 years with Ingersoll-Rand Corporation, where he held a variety of senior executive positions domestically and internationally, including President of Industrial Technologies from 2003 to 2005, President of Shared Services in 2003, and President of Air Solutions from 2000 to 2003. Mr.Doheny also currently serves on the Board of Trustees for the Children's Hospital of Pittsburgh Foundation. Mr. Doheny brings 25 years of industrial equipment industry experience to our Board from his roles at Joy Global and Ingersoll Rand. Mr.Doheny's executive officer positions brings to our Board expertise and experience of an acting president and chief operating officer of a world leading manufacturer of highly mechanized equipment and systems delivered directly to markets all over the world, with a heavy focus on Asia for manufacturing and emerging market growth. Alan D. Feldman Principal Occupation: Chairman of the Board, President and Chief Executive Officer of Midas, Inc., an international automotive services company Age: 60 Director Since: 2008 Mr.Feldman currently serves as Chairman of the Board, President and Chief Executive Officer of Midas, Inc. Mr.Feldman has served as President and Chief Executive Officer of Midas, Inc. since January 2003 and has been its Chairman since May 2006.Prior to joining Midas in January 2003, Mr.Feldman held several senior management posts with McDonald's Corporation, becoming President of McDonald's USA in 1998 and Chief Operating Officer and President of McDonald's Americas in 2001. From 1983 through 1994, Mr.Feldman was with PepsiCo, where he served in financial and operations posts at Frito-Lay and Pizza Hut. At Pizza Hut, Mr.Feldman was named Senior Vice President of Operations in 1990 and Senior Vice President, Business Strategy and Chief Financial Officer, in 1993. Mr.Feldman has served on the Board of Directors of Foot Locker, Inc. since May 2005.Mr. Feldman has a significant amount of expertise in the fast-food, quick-serve and snack food industries, a significant market for our Food Solutions division, as a result of his senior management positions with McDonald's and PepsiCo's Frito-Lay and Pizza Hut operating units as described above.Additionally, his experience as the Chief Financial Officer of Pizza Hut allows him to make significant contributions to the Board's Audit Committee, and his current role as CEO and Chairman of Midas, Inc. provides our Board with the expertise and experience of an acting chief executive officer and board chairman of an international retail, parts and services business. 7 James E. Goodwin Principal Occupation: Chairman of the Board of Federal Signal Corporation, a manufacturer of emergency audio and visual warning device systems, and Retired Chairman of the Board and Chief Executive Officer of UAL Corporation, parent corporation of United Airlines, an international air transportation company Age: 67 Director Since: 2008 Mr.Goodwin served as Chairman and Chief Executive Officer of UAL Corporation and United Airlines from March 1999 until his retirement on October31, 2001. Mr.Goodwin served as President and Chief Operating Officer of UAL Corporation and United Airlines from 1998 to 1999. During his career with UAL Corporation and United Airlines, Mr.Goodwin became Senior Vice President-Marketing in 1985, Senior Vice President-Services in 1988, Senior Vice President-Maintenance Operations in 1991, Senior Vice President-International in 1992 and Senior Vice President-North America in 1995. Mr.Goodwin has served on the Boards of Directors of AAR Corp. since April 2002 and Federal Signal Corporation since October 2005 (where he currently serves as non-executive board chairman). Mr.Goodwin served as a director of First Chicago Bank& Trust from 2002 to December 2011 and on the Advisory Board of Hu-Friedy until October 2011. Mr.Goodwin also serves on the Board of Trustees of Lewis University and is a member of The Council of Retired Chief Executives.Mr. Goodwin's thirty-four years of operational and management experience in the airline industry, including in the positions described above at United Airlines and its parent, UAL Corporation, allow him to provide unique insight into the aviation industry generally and are especially critical to our AeroTech division.Additionally, Mr.Goodwin's experience as a chief executive and board chairman of UAL Corporation and United Airlines, as well as his current service as a director and as a member of the audit committee of AAR Corp., an aviation support company, and as chairman of the board of Federal Signal Corporation adds to the insights he brings to our Board regarding opportunities in the aviation industry, to our Board's Audit Committee and more generally in assessing and evaluating risks and opportunities facing our company. Class IIITerm Expiring in 2014 Charles H. Cannon, Jr. Principal Occupation: Chairman, Chief Executive Officer and President of JBT Corporation Age: 59 Director Since: 2008 Mr.Cannon has served as Chairman of the Board of Directors, Chief Executive Officer and President of JBT Corporation since April25, 2008. Mr.Cannon served as Senior Vice President of FMC Technologies, Inc. from March 2004 until July 2008, when FMC Technologies, Inc. distributed all of the stock of its wholly-owned subsidiary, JBT Corporation, to its shareholders in a spin-off effective July31, 2008.Mr. Cannon served as a Vice President of FMC Technologies, Inc. from February 2001 until JBT Corporation's spin-off. Mr.Cannon served as Vice President and General Manager-FMC FoodTech and Transportation Systems Group beginning in 1998.Mr.Cannon joined FMC Corporation in 1982 as a Senior Business Planner in the Corporate Development Department. He became Division Manager of FMC Corporation's Citrus Machinery Division in 1989, Division Manager of its Food Processing Systems Division in 1992 and Vice President and General Manager of FMC FoodTech in 1994. Mr.Cannon has served on the Board of Directors of Standex International Corporation since 2004.Mr. Cannon brings a long track record of success in a series of operational and corporate management roles with our predecessors, FMC Technologies and FMC Corporation, and his role as the Company's Chief Executive Officer and President allows him to provide a unique level of understanding and critical detail of the key issues facing our company.Additionally, Mr.Cannon's role as a board member of Standex International Corporation, a diversified manufacturing company with operations in industrial production of food, air distribution, engraving, hydraulics and engineering systems, where he serves as chairman of its compensation committee, adds additional perspective on corporate governance issues. 8 Polly B. Kawalek Principal Occupation: Retired President of PepsiCo's Quaker Foods Division, an international manufacturer of oats-based branded products Age: 57 Director Since:2008 Ms.Kawalek retired in 2004 after serving for 25 years in various capacities with Quaker Oats, Inc., which in 2001 became a business unit of PepsiCo. She served as President of PepsiCo's Quaker Foods division from 2002 until her retirement. In 2001, Ms.Kawalek served as President of Quaker Oats' U.S. Foods division and from 1997 through 2000 she served as President of its Hot Breakfast division. Ms.Kawalek served as a director of Martek Biosciences Corp. from 2005 until February 2011 and as a director of Kimball International, Inc. from 1998 until January 2009.Ms. Kawalek brings twenty-five years of food industry experience to our Board from her roles at Quaker Oats, both prior and subsequent to its acquisition by PepsiCo.Ms. Kawalek's insights into research and development, product innovation and marketing bring our Board key perspectives for strategic planning. James R. Thompson Principal Occupation: Senior Chairman and Partner of Winston & Strawn LLP, a law firm Age: 75 Director Since: 2008 Governor Thompson has served as the Senior Chairman of the Chicago law firm of Winston& Strawn LLP since September 2006, and as the firm's Chairman from January 1993 to September 2006. He joined the firm in January 1991 as Chairman of its Executive Committee, after serving four terms as Governor of the State of Illinois from 1977 until January14, 1991. Prior to his terms as Governor, he served as U.S. Attorney for the Northern District of Illinois from 1971 to 1975. Governor Thompson served as the Chief of the Department of Law Enforcement and Public Protection in the Office of the Attorney General of Illinois, as an Associate Professor at Northwestern University School of Law and as an Assistant State's Attorney of Cook County. Governor Thompson was a member of the National Commission on Terrorist Attacks Upon the United States (also known as the 9/11 Commission). He is a former Chairman of the President's Intelligence Oversight Board.He serves on the Boards of Directors of Navigant Consulting Group, Inc. and Maximus, Inc. and he is the Chairman of the United HEREIU Public Review Board.Governor Thompson served as a director of FMC Technologies from 1991 until his retirement in 2009 and as a director of Hollinger International from June 1994 until January 2006.Governor Thompson brings expertise in legal and political matters through his long and distinguished career as a lawyer and in government service, including his four successive terms as Governor of the State of Illinois.His legal background and government service provides the Board a strong asset for the oversight of corporate governance, compliance and risk management processes, with his government service including acting as a U.S. Attorney for the Northern District of Illinois, the Chief of the Department of Law Enforcement and Public Protection in the Office of the Attorney General and as an Assistant State's Attorney in Cook County, Illinois.Governor Thompson's service on the Board of Directors of our predecessors, FMC Corporation and FMC Technologies, from 1991 until his retirement from the latter board in 2009 also brings to the Board a great familiarity with the business strategies, products and management of the businesses that now comprise JBT Corporation. 9 INFORMATION ABOUT THE BOARD OF DIRECTORS Corporate Governance Our Board of Directors believes that the purpose of corporate governance is to ensure that we maximize stockholder value in a manner that is consistent with both the legal requirements applicable to us and a business model that requires our employees to conduct business with the highest standards of integrity. The Board has adopted and adheres to corporate governance principles which the Board and senior management believe promote this purpose, are sound and represent best practices. The Board reviews these governance practices, the corporate laws of the State of Delaware under which we were incorporated, the rules and listing standards of the New York Stock Exchange and the regulations of the Securities and Exchange Commission, as well as best practices recognized by governance authorities to benchmark the standards under which it operates. The corporate governance principles adopted by the Board of Directors may be viewed on the Investor Relations section of our website under Corporate Governance at www.jbtcorporation.com , and are also available in print to any stockholder upon request. A request should be directed to our principal executive offices at 70 West Madison Street, Suite 4400, Chicago, Illinois 60602, Attention: Deputy General Counsel and Secretary. Meetings JBT Corporation held five regular meetings of its Board of Directors during 2011.One of our directors missed a Board meeting and an Audit Committee meeting due to an unexpected schedule conflict. All of our other directors attended each of our Board meetings and each meeting of the Committees on which they served during 2011.The Board of Directors has scheduled a board meeting on the day of the 2012 Annual Meeting of Stockholders, and the Company encourages Board members to attend the Annual Meeting of Stockholders.All of our Board members attended the 2011 Annual Meeting of Stockholders. Committees of the Board of Directors The Board of Directors had three standing committees: an Audit Committee, a Compensation Committee, and a Nominating and Governance Committee. Each of these committees operates pursuant to a written charter setting out the functions and responsibilities of the committee, each of which may be reviewed on the Investor Relations section of our website under Corporate Governance at www.jbtcorporation.com , and is also available in print to stockholders upon request submitted to our principal executive offices at 70 West Madison Street, Suite 4400, Chicago, Illinois 60602, Attention: Deputy General Counsel and Secretary. The following table provides 2011 meeting and membership information for each of the committees of the Board of Directors: Audit Compensation Nominating and Governance 2011 Committee Meetings 6 3 2 C. Maury Devine X X Alan D. Feldman X X James E. Goodwin X X Polly B. Kawalek X X James M. Ringler X X James R. Thompson X X Indicates committee chair. Audit Committee The Audit Committee charter gives the Audit Committee the authority and responsibility for the engagement, compensation and oversight of our independent public accountants and the review and approval in advance of the scope of audit and non-audit assignments and the related fees of the independent public accountants. The Audit Committee charter also gives this committee authority to fulfill its obligations under Securities and Exchange Commission and New York Stock Exchange requirements, which include:  responsibilities associated with our external and internal audit staffing and planning; 10  oversight over accounting and financial reporting processes associated with the preparation of our financial statements and filings with the Securities and Exchange Commission;  financial and accounting organization and internal controls;  auditor independence and approval of non-audit services; and  whistle-blower procedures for reporting questionable accounting and audit practices. Audit Committee members meet privately in separate sessions with representatives of our senior management, our independent public accountants and our Director of Internal Audit after most Audit Committee meeting (four such sessions were held following Audit Committee meetings in 2011). The Board of Directors has determined that all of the members of the Audit Committee (James E. Goodwin, C. Maury Devine and Alan D. Feldman) meet the New York Stock Exchange standard of having accounting or related financial management expertise and meet the Securities and Exchange Commission criteria for an audit committee financial expert. Compensation Committee The principal duties of the Compensation Committee under its charter are:  reviewing succession plans (both for permanent succession and temporary succession in the event of an emergency) for the Chief Executive Officer and other primary executive officers annually, reporting to the full Board on succession planning and management development activities and recommending a succession plan if it concludes that an adequate succession plan is not in place;  reviewing our overall compensation philosophies to ensure policies appropriately link management interests with those of stockholders and provide appropriate retention incentives;  assessing whether incentive compensation program and policies encourage excessive risk-taking, and annually reviewing and evaluating our risk management practices in connection with compensation policy;  approving the corporate goals and objectives relevant to the compensation of our Chief Executive Officer, evaluating his performance against those objectives and approving his compensation based on this evaluation and the elements of compensation paid to other executive officers;  administering the John Bean Technologies Corporation Incentive Compensation and Stock Plan (the Incentive Compensation Plan) and approving and administering any other equity compensation plans which, due to securities or tax considerations, require the approval or administration by independent directors;  reviewing and approving all new employee benefit plans, fringe benefits and payroll practices, approve the merger, consolidation, split-up, spin-off or termination of such plans and adopt amendments to such plans (except as delegated to the Employee Benefit Plan Committee);  reviewing and approving peer groups utilized for executive compensation benchmarking;  reviewing, as needed with an independent consultant, significant issues relating to executive compensation;  reviewing and approving company performance compared to incentive plan terms and total incentive compensation amounts to be paid to executive officers;  appointing members of the Employee Benefits Plan Committee, adopting and amending a charter for that committee and periodically reviewing the actions taken by that committee;  approving all executive officer contracts and annually reviewing executive officer perquisites and executive severance arrangements;  reviewing, approving and administering policies and agreements permitting recovery of executive officer compensation in the event of a restatement of our financial results; 11  reviewing and approving organizational changes and restructuring actions that could potentially have a significant impact on employee benefit plans or compensation programs generally;  establishing stock ownership guidelines and monitoring compliance with such guidelines;  recommending to the full Board changes to compensation for non-employee directors;  reviewing management's Compensation Discussion and Analysis to be included in our annual report or proxy statement and, if appropriate, recommending to the full Board its inclusion in our proxy statement or annual report and issuing its report on executive compensation for inclusion in our annual report or proxy statement; and  reviewing all resolutions required to be included in proxies for meetings of our stockholders by the Dodd-Frank Act or other applicable law with respect to stockholder votes on compensation and, in the case of stockholder votes to approve an acquisition, merger, consolidation or proposed sale of all or substantially all of our assets, golden parachute payments. All of the members of our Compensation Committee are independent directors as defined by the listing requirements of the New York Stock Exchange.Under its charter, our Compensation Committee has the authority to engage the services of outside auditors, experts and others to assist the committee's fulfillment of these responsibilities, and our Compensation Committee engaged Meridian Compensation Partners, LLC (Meridian), a nationally recognized executive compensation consulting firm, as the Committee's independent compensation consultant for 2011.Meridian was established in 2010 after a spin-off from Hewitt Associates, an executive compensation and employee benefits consulting firm that we historically utilized and continue to utilize for advice on general employee benefit and retirement plan matters.For 2011, the Compensation Committee's engagement agreement with Meridian provided for a scope of work that included ensuring that the Compensation Committee's compensation recommendations were consistent with our business strategy, pay philosophy, prevailing market practices and relevant regulatory mandates and assisting the Committee's efforts to make compensation decisions that were representative of the interests of our stockholders. The Compensation Committee annually reviews executive pay, peer group practices and performance to help ensure that our total compensation program is consistent with our compensation philosophies. In determining compensation levels for executive officers for 2011, the Compensation Committee utilized compensation survey data that was supplied by the Committee's independent executive compensation consultant, a survey which is commissioned on a bi-annual basis (last commissioned in 2009). For purposes of this survey, a group of peer companies was selected by our management and approved by the Compensation Committee. The list is reviewed prior to each bi-annual compensation survey by the Compensation Committee to ensure continuing relevancy of the peer group considering the size and financial performance of the proposed companies. At its November 2011 meeting, the Compensation Committee approved changes to the peer group to replace two companies that were deemed to be too large in comparison to our company with two companies that are more similar in size, for its survey that was commissioned for 2012. With each bi-annual survey, the Compensation Committee's independent consultant collects, analyzes and reports back to the Compensation Committee on the amounts and components of compensation paid by the peer group, utilizing regression analysis to develop size-adjusted values for companies with varying revenue size and market capitalization and to provide relevant comparisons.For our Chief Executive Officer and our Chief Financial Officer, the Compensation Committee also reviews data compiled annually from proxy statement filings by peer group companies to assess pay practices for comparable executive officers. Based on the survey market data and the additional data from public filings, the Compensation Committee reviewed the appropriateness of management's recommendations for each executive's base pay, annual non-equity incentive bonus, and annual equity award for 2011. The Compensation Committee allocated total annual compensation to our executive officers among the various elements of short-term cash (base pay and non-equity incentive bonus) and long-term (equity awards) compensation to approximate the market allocation identified in the survey results and in the data obtained from public filings. The Compensation Committee also periodically reviews director compensation to ensure that the amount of compensation provided to directors is within appropriate parameters. The Compensation Committee did not request a survey of director compensation for 2011 non-employee director compensation, electing to recommend no change. A survey was commissioned by the Compensation Committee in 2011 in connection with its review of 2012 non-employee director compensation. The companies included within the survey were selected by our management and approved by the Compensation Committee for peer group comparison. 12 The scope of authority delegated to the Compensation Committee by the Board of Directors is to decide whether or not to accept, reject or modify our management's proposals for annual compensation awards to our named executive officers. The Compensation Committee also has the authority to recommend the amount of compensation to be paid to our non-employee directors.Our Chief Executive Officer participated this year in the compensation decisions for the other named executive officers.He did not have a role in setting his own base pay, annual non-equity incentive compensation or the size of his annual equity compensation award. Our Vice President, Human Resources, working with Meridian, provided recommendations for each executive's base pay, annual non-equity incentive bonus and annual equity award for the Compensation Committee's review.Our Chief Financial Officer and our Director of Financial Planning also provided the Compensation Committee with information related to our financial performance against our objectives. This information was then used by the Compensation Committee as factors in setting annual targets and ratings associated with incentive compensation awards and selecting appropriate structures for performance-based restricted stock. Nominating and Governance Committee The principal duties of the Nominating and Governance Committee under its charter are:  identifying and recommending to the Board of Directors qualified candidates for vacancies on the Board in accordance with criteria established by the Board;  identifying and recommending nominees for the Board of Directors to be submitted for election at the Annual Meeting;  making recommendations to the Board of Directors concerning the membership of Board committees and committee chairpersons;  developing and recommending to the Board of Directors a set of Corporate Governance Guidelines, reviewing them annually, and making recommendations to the Board from time to time regarding matters of corporate governance;  reviewing our ethics policy annually and recommending changes to the Board of Directors;  annually reviewing and evaluating all relationships between non-employee directors and our company and making recommendations to the Board of Directors regarding each non-employee director's independence;  monitoring orientation and training needs of the directors and making recommendations regarding director training programs and advise the Board on emerging governance trends; and  reporting annually to the Board of Directors the Committee's assessment of the performance of the Board and its committees. Stockholders may submit recommendations for future candidates for election to the Board of Directors for consideration by the Nominating and Governance Committee by writing to: Deputy General Counsel and Secretary, John Bean Technologies Corporation, 70 West Madison Street, Suite 4400, Chicago, Illinois 60602. A letter making a director candidate recommendation must include the candidate's name, biographical information and a summary of the candidate's qualifications. In addition, the letter should be accompanied by a signed statement from the nominee indicating that the nominee is willing to serve as a member of the Board. To make a recommendation for the 2013 Annual Meeting, please refer to the timing requirements specified in the section of this Proxy Statement entitled Proposals for the 2013 Annual Meeting of Stockholders. All submissions from stockholders meeting these requirements will be reviewed by the Nominating and Governance Committee. In connection with its role in recommending candidates for the Board, the Nominating and Governance Committee advises the Board with respect to the combination of skills, experience, perspective and background that its members believe are required for the effective functioning of the Board considering our current business strategies and regulatory, geographic and market environment. The Committee has not established specific, minimum qualifications for director nominees.Our corporate governance principles provide that directors should be selected based on integrity, successful business experience, stature in their own fields of endeavor and the diversity of perspectives they bring to the Board. Our corporate governance principles also require that a majority of our non-employee directors should be active or retired senior executives, preferably chief executive or chief operating officers of publicly-held companies. In addition, the corporate governance principles provide that our non-employee directors should also be chosen based on recognized experience in our lines of business and 13 leadership in areas of government service, academia, finance and international trade.Nominees to be evaluated by the Nominating and Governance Committee for future vacancies on the Board will be selected by the Committee from candidates recommended by multiple sources, including business and personal contacts of the members of the Nominating and Governance Committee, recommendations by our senior management and candidates identified by independent search firms, stockholders and other sources, all of whom will be evaluated based on the same criteria. All of the current nominees for the Board are standing members of the Board that are proposed by the entire Board for re-election. Director Independence The Nominating and Governance Committee conducted a review of the independence of the members of the Board of Directors and its committees and reported its findings to the full Board at its February28, 2012 meeting. Seven of our eight directors (including both of the nominees presently standing for re-election) are non-employee directors. Each of our directors completes an annual questionnaire requiring disclosure of any relationships (including industrial, banking, consulting, legal, accounting, charitable or familial relationships) which could impair the independence of such director. The Nominating and Governance Committee reviewed all of the commercial transactions, relationships and arrangements between us and our subsidiaries, affiliates and executive officers with companies with whom the six non-employee directors who served on our Board in 2011 and our non-employee director who began service in January 2012 are affiliated or employed. The only transaction, relationship and arrangement of this nature that exists and was reviewed by the Nominating and Governance Committee was the continuing service by Ms.Devine and Mr.Ringler as members of the Board of Directors of FMC Technologies, Inc., the company from which JBT Corporation separated in a spin-off transaction in July 2008.FMC Technologies, Inc. and JBT Corporation are parties to certain agreements that pertain to the separation of the operations of the two companies and which address, among other things, continuing indemnification obligations between the two companies, obligations to take further actions associated with the separation following the closing of the transaction, intellectual property licensing arrangements, sales distributor agreements and assignments and subleasing of leasehold interests associated with office space. Although the Board has not adopted categorical standards of materiality, this relationship was not deemed to be material or as impacting the independence of our non-employee directors. Based on the report and recommendation of the Nominating and Governance Committee, the Board has determined that each of its non-employee members serving in 2011 (C. Maury Devine, Alan D. Feldman, James E. Goodwin, Polly B. Kawalek, James M. Ringler and James R. Thompson) as well as Edward L. Doheny, II, its new non-employee member who began service on the Board in January 2012 satisfies the independence criteria set forth in the corporate governance listing standards of the New York Stock Exchange.In addition, all of the members of the Audit Committee satisfy the enhanced independence criteria required for members of audit committees under regulations adopted by the Securities and Exchange Commission and the New York Stock Exchange corporate governance listing standards. Executive Sessions of Independent Directors The Board of Directors holds executive sessions of only its independent directors after regularly scheduled Board of Directors meetings. James M. Ringler was selected by the Board of Directors to serve as the presiding chairperson, or presiding independent director, for these executive sessions during 2011. Stockholder Communications to the Board Stockholders and other interested parties may communicate directly with the Board of Directors, with the presiding independent director for an upcoming meeting or the independent directors as a group by submitting written correspondence c/o Presiding Independent Director, John Bean Technologies Corporation, 70 West Madison Street, Suite 4400, Chicago, Illinois 60602. The presiding independent director will review any such communication at the next regularly scheduled Board meeting unless, in his or her judgment, earlier communication to the full Board is warranted. Board Leadership Structure Our Chief Executive Officer also serves as the Chairman of the Board.Our Board believes that Board independence and oversight of management are effectively maintained through the Board's current composition, committee system and policy of having regular executive sessions of non-employee directors.A combined Chief Executive Officer and Chairman role serves as an effective bridge between the Board and our management, and we do not believe that having these roles combined impairs the governance practices of our Board.The Board retains the authority to modify its Board leadership structure to address our company's circumstances and advance the best interests of the company and its stockholders as and when appropriate. The Board's annual self evaluation includes questions regarding the Board's opportunities for open communication and effectiveness of executive sessions. Our Chairman and Chief Executive Officer is the only member of 14 management serving on our Board. Our Corporate Governance Guidelines limit employee members of the Board to two seats. Currently all other members of our Board are independent. Our Corporate Governance Guidelines provide for the annual election of a lead independent director by a majority of the non-employee directors.The lead independent chairman chairs executive sessions of independent directors, which our Corporate Governance Guidelines require to occur at least annually in conjunction with regularly scheduled Board meetings.Our independent directors typically meet in executive session at the conclusion of each of our Board of Director meetings and following that meeting our lead independent director provides feedback to our Chairman and Chief Executive Officer to the extent desired by the independent directors.Our three Board committees are comprised entirely of independent directors and each committee has regular interaction with other members of our senior management in establishing their agendas and obtaining information from our company's operations. Diversity Our Corporate Governance Guidelines provide that Board members will be selected based on integrity, successful business experience, stature in their own fields of endeavor, and the diversity of perspectives they bring to the Board.Our Corporate Governance Guidelines further state that consideration should also be given to candidates with experience in the Company's lines of business and leadership in such areas as government service, academia, finance and international trade.Prior to our separation into an independent company in July 2008, we engaged the services of an executive search firm to help us identify qualified Board candidates meeting these criteria and specifically seeking director candidates who helped us meet the following parameters:experience in the food; airline or airfreight industries; industrial manufacturing background; international business exposure; financial expertise; add to the diversity of our Board; possessed chief executive officer or senior P&L management skills; and experience onpublic company boards.We believe we have achieved a diversity of perspectives with our current Board membership, which consists of directors who are holding or have held a variety of senior management level positions and have extensive public company board experience, broad experience across the industries in which we conduct business, international business expertise, State and Federal government service and legal expertise.For more information regarding the background, experience and attributes of our directors, please refer to the complete biographies of our directors that appear under Board of Directors in this Proxy Statement. Role of Board in Risk Oversight As part of its general oversight over the management of our company, our Audit Committee periodically reviews assessments prepared by our management of the primary risks relevant to our business and the mitigation actions we implement to address these risks.The role of the Board in risk oversight is to provide guidance to management through its Audit Committee, based upon their experience and perspectives, regarding the overall effectiveness of its strategies to monitor and mitigate those risks.Our management most recently presented a detailed update on risks and risk management to the full Board at its February24, 2010 Board meeting and to the Audit Committee at its November10, 2011 meeting.The Board also periodically receives reports directly from the Division Vice Presidents for each of our three divisions during Board meetings that provide our Board with a more detailed understanding of the strategies of each of our divisions and the opportunities and risks that they face.Management also provides the Board with a periodic summary of its corporate compliance programs, including our internal audit program, our code of ethics training and certification program, our ethics hotline and our internal control assessments. Our Audit Committee also receives a quarterly update from our Vice President and General Counsel regarding material litigation and legal loss contingencies involving the Company. Director Compensation Our compensation plan for non-employee members of our Board of Directors is included in the Incentive Compensation Plan. The Incentive Compensation Plan grants the Board of Directors the authority to modify the terms of the Board of Directors' compensation plan pursuant to a resolution of the Board of Directors. For 2011, each non-employee director received an annual retainer of $50,000. Each director received at least $25,000 of this annual retainer in the form of restricted stock units and was able to elect to receive the remainder in cash, payable in quarterly installments. Each director also had the option of electing to receive the entire annual retainer in the form of restricted stock units. These restricted stock units had a fair market value equal to the deferred amount of the annual retainer on the date of the grant and vest on May17, 2012, the date of the 2012 Annual Meeting. The restricted stock units are payable in Common Stock upon cessation of service on the Board of Directors. The amount of this annual retainer is allocated among fees earned or paid in cash (column (b)) and stock awards (column (c)) in the Director Compensation Table below based upon the election made by each director. We also make an annual non-retainer equity grant to our non-employee directors of restricted stock or restricted stock units of equivalent value. On the date of our Annual Meeting in 2011, we awarded each of our non-employee directors 15 restricted stock units with a value of $60,000, which is included in the amount contained in column (c)of the Director Compensation Table below. These awards will also vest on May17, 2012, the date of the 2012 Annual Meeting. We have ownership requirements for our non-employee directors that are based on a multiple of five times the amount of each director's annual retainer, and each of our non-employee directors is in compliance with these requirements. Our non-employee directors are also required to hold the restricted stock units they elect to receive from the annual retainer and the annual non-retainer equity grants they are awarded until after they complete their service on our Board.Restricted stock units granted to a director are settled in Common Stock upon completion of the director's service on our Board.These restricted stock units are also forfeited if a director ceases service on the Board of Directors prior to the vesting date of the restricted stock units, except in the event of death or disability. Unvested restricted stock units will be settled and are payable in Common Stock upon the death or disability of a director or in the event of a change in control of JBT Corporation, as such term is defined in the Incentive Compensation Plan. Our non-employee directors will not receive additional cash remuneration for Board of Directors meetings or committee meetings attended.For 2011, the chairs of the Audit Committee, the Compensation Committee and the Nominating and Governance Committee received an additional annual fee of $10,000, and a pro-rated portion of that fee is included as fees earned or paid (column (b)) in the Director Compensation Table below for each chair.Each non-employee director will also receive reimbursement for reasonable incidental expenses incurred in connection with the attendance of meetings of the Board and Board committees. The following table shows all compensation awarded, paid to or earned by the non-employee members of our Board of Directors from all sources for services rendered in all of their capacities to us during 2011. Director Compensation Table Name (1) Fees Earned or Paid in Cash Stock Awards Option Awards Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compensation Total (a) (b) (c) (d) (e) (f) (g) (h) C. Maury Devine 0 0 0 0 Alan D. Feldman 0 0 0 0 0 James E. Goodwin 0 0 0 0 Polly B. Kawalek 0 0 0 James M. Ringler 0 0 0 James R. Thompson 0 0 0 0 Charles H. Cannon, Jr., our Chairman, President and Chief Executive Officer, is not included in the table as he was our employee during 2011 and did not receive compensation for his services as a director. The compensation paid to Mr.Cannon is shown in the Summary Compensation Table in this Proxy Statement. Edward L. Doheny is not included in the table as his term as a Director began on January1, 2012. Includes the amount of any cash portion of the director's annual retainer each director elected to receive and additional fees paid to the chair of each board committee for serving that function. Restricted stock unit grants were made on May1, 2011, valued at $20.21 per share, the closing price of our Common Stock on May1, 2011, reflecting an aggregate grant date fair value for all of our non-employee directors of $560,018. The amount reflected in the stock awards column above represents the fair value of the award at grant date. The aggregate number of outstanding restricted stock units held by each of our non-employee directors on December31, 2011 was: Ms.Devine, 22,453; Mr.Feldman, 29,174; Mr.Goodwin, 22,543; Ms.Kawalek, 29,174; Mr.Ringler, 24,452; and Governor Thompson, 22,543. We did not grant options to any director in 2011. Represents charitable contributions made in the name of directors by us during 2011 pursuant to the matching charitable contribution program available to all of our employees and directors.Pursuant to this program, we match 100% of the charitable contributions of our employees and directors up to $10,000 in any year, although we may exercise discretion to approve matching contributions in excess of that limitation from time to time. 16 Our non-employee directors do not participate in our employee benefit plans other than our matching program for charitable contributions. At its November10, 2011 meeting, the Compensation Committee of the Board of Directors recommended changes to the compensation plan for our non-employee directors for 2012 that were approved by the full Board at its meeting on November10, 2011. This recommendation followed a review of a market survey commissioned by Meridian, which showed that 2010 director compensation levels had increased significantly from the previous 2008 survey reviewed by the Committee. The annual retainer was increased from $50,000 to $60,000 and the annual non-retainer equity grant of restricted stock units was increased from a value of $60,000 to a value of $85,000. In addition, the Board of Director's lead independent director will receive an additional annual fee of $10,000, equal to the annual fee paid to each Board committee chairperson. Compensation Committee Interlocks and Insider Participation in Compensation Decisions In 2011, the members of the Compensation Committee of the Board were Polly B. Kawalek, James M. Ringler and James R. Thompson, none of whom has ever been an officer or employee of our company. None of our executive officers has ever served on the board of directors or on the compensation committee of any other entity that has had any executive officer serving as a member of our Board of Directors. TRANSACTIONS WITH RELATED PERSONS During 2011, we were not a participant in any transaction or series of related transactions in which any related person had or will have a material interest and in which the amount involved exceeded $120,000.A related person is any person who was in any of the following categories during 2011:  any director or executive officer of JBT Corporation;  any nominee for director;  any immediate family member of a director or executive officer of JBT Corporation or any nominee for director, with immediate family member including any child, stepchild, parent, stepparent, spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law and any person (other than a tenant or an employee) sharing the household of a director or executive officer or a nominee for director;  a security holder listed in the Other Security Ownership table below; or  any immediate family member of such a security holder. Our Code of Business Conduct and Ethics provides that each of our employees and directors is expected to avoid engaging in activities that conflict with, or have the appearance of conflicting with, the best interests of us and our stockholders. These requirements also extend to immediate family members of employees and directors, any trust in which any employee or a director has a beneficial interest and over which such employee or director can exercise or influence decision making, and any person with whom one of our employees or directors has a substantial business relationship. Under our Code of Business Conduct and Ethics, any personal activities or interests of one of our employees or directors, or of any immediate family member, trust or other person with which such person may have a substantial business relationship (each, an interested person), that could negatively influence, or which could have the appearance of negatively influencing, the judgment of such employee or director, or the decisions or action of such employee or director, must be disclosed to an employee's manager, supervisor, local human resources director, the lawyer responsible for their business unit, the General Counsel, a member of the Board of Directors or reported to our ethics hotline. Reports made to an ethics reporting resource other than a member of the Board of Directors will be reported to the Board of Directors, or a Committee of the Board of Directors, which will have the responsibility for determining if there is a conflict of interest and, if so, how to resolve it without compromising the best interests of us and our stockholders. In certain limited cases, activities giving rise to a potential conflict of interest may be permitted if the Board of Directors or a Committee of the Board determines, in its reasonable judgment, that such potential conflict of interest is not likely to be harmful to the best interests of us and our stockholders. No such activities were approved by the Board of Directors or a Committee of the Board during 2011. 17 Our Code of Business Conduct and Ethics also prohibits any employee or director from taking for themselves personally (including for the benefit of family members or friends) business opportunities that are discovered through the use of our property, information or position without the consent of the Board of Directors or a Committee of the Board. No employee or director may use corporate property, information or position for improper personal gain, or may compete with us, directly or indirectly. If such an opportunity is offered to the Board of Directors, and the Board rejects the opportunity, then the employee or director is no longer prohibited by us from taking advantage of the opportunity. Our Code of Business Conduct and Ethics may be reviewed on the Investor Relations section of our website under Corporate Governance at www.jbtcorporation.com .A waiver of any provision of our Code of Business Conduct and Ethics for a Director or an executive officer may only be made by the Board of Directors, or a committee appointed by the Board, and will be promptly disclosed to the extent required by law, including the rules, regulations or listing standards of the Securities and Exchange Commission and the New York Stock Exchange. In addition to the foregoing ethics policy, the Nominating and Governance Committee periodically reviews all commercial business relationships that exist between us and companies with which our directors are affiliated in order to determine if non-employee members of the Board are independent under the rules of the New York Stock Exchange. SECURITY OWNERSHIP OF JBT CORPORATION Management Ownership The following table shows, as of February1, 2012, the number of shares of Common Stock beneficially owned by each of our directors, each of our named executive officers, and all directors and executive officers as a group. Beneficial Ownership on February 1, 2012 Name Common Stock of John Bean Technologies Corporation Percent of Class (1) Torbjörn Arvidsson (2) * Charles H. Cannon, Jr. (2) C. Maury Devine (3) * Edward L. Doheny, II (3) 0 * Alan D. Feldman (3) * James E. Goodwin (3) * Polly B. Kawalek (3) * John Lee (2) * Ronald D. Mambu (2) * Kenneth C. Dunn (2) * James M. Ringler (3) * James R. Thompson (3) * All directors and executive officers as a group (16 persons) (2)(3) Percentages are calculated on the basis of the number of outstanding shares plus shares deemed outstanding pursuant to Rule 13d-3(d)(1) under the Securities Exchange Act of 1934 as of February1, 2012. An asterisk in this column indicates that the individual's beneficial ownership is less than one percent of JBT Corporation's outstanding Common Stock. Includes: (i)shares owned by the individual; (ii)shares subject to options that are exercisable within 60 days of February1, 2012; and (ii)restricted stock shares that will vest within 60 days of February1, 2012. The shares included in item (ii)consist of 21,303 shares held by Mr.Cannon, which are also included in the shares reported for all directors and executive officers as a group. Includes shares owned by the individual and restricted stock units credited to individual accounts of non-employee directors under the Incentive Compensation Plan (see Information about the Board of Directors-Director Compensation) that will vest within 60 days of February1, 2012.OnMay1, 2011, the following additional restricted stock units were credited to non-employee directors under the Incentive Compensation Plan: Ms.Devine, 4,206; Mr.Doheny, 1,771; Mr.Feldman, 5,443; Mr.Goodwin, 4,206; Ms.Kawalek, 5,443; Mr.Ringler, 4,206; and Governor Thompson, 4,206, but none of these shares will vest until May17, 2012, so they are not included in the 18 table above which reports beneficial ownership as of February1, 2012.Non-employee directors have no power to vote or dispose of shares underlying the restricted stock units until they are distributed upon the cessation of their service on the Board of Directors. Until such distribution, these directors have an unsecured claim against us for such units.None of the non-employee directors hold any options to acquire shares of our Common Stock. Other Security Ownership The table below lists the persons known by us to beneficially own more than five percent of our Common Stock as of December31, 2011: Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class(1) Shapiro Capital Management LLC and Samuel R. Shapiro 14.58% 3060 Peachtree Road Suite 1555 N.W. Atlanta, GA 30305 Blackrock, Inc. ( 3 ) 7.66% 40 East 52nd Street New York, NY 10022 Keeley Asset Management Corp. and John L. Keeley, Jr. ( 4 ) 7.30% 401 South LaSalle Street Chicago, IL 60605 Vanguard Group Inc. ( 5 ) 5.18% 100 Vanguard Boulevard Malvern, Pennsylvania 19355 Percentages are calculated on the basis of the amount of outstanding shares (exclusive of treasury shares) plus shares deemed outstanding pursuant to Rule 13d-3(d)(1) under the Securities Exchange Act of 1934 as of December31, 2011. Based on a Schedule 13G filed with the Securities and Exchange Commission on February3, 2012, Samuel R. Shapiro and Shapiro Capital Management LLC jointly reported sole voting power over 3,375,459 of such shares, shared voting power over 802,250 of such shares and sole dispositive power over all such shares of Common Stock as of December31, 2011. These securities are owned by various individual and institutional investors for which Shapiro Capital Management LLC serves as investment adviser. Samuel R. Shapiro reported owning none of such shares for his individual account and expressly disclaimed beneficial ownership of these securities. Based on a Schedule 13G/A filed with the Securities and Exchange Commission on February13, 2012, Blackrock, Inc. reported sole voting and dispositive power over all of such shares as of December31, 2011. Based on a Schedule 13G/A filed with the Securities and Exchange Commission on February7, 2012, Keeley Asset Management Corp. and John L. Keeley, Jr. jointly reported Keeley Asset Management Corp.'s sole voting power over 1,980,403 of such shares, no shared voting power and sole dispositive power over all of such shares of Common Stock as of December31, 2011. Based on a Schedule 13G filed with the Securities and Exchange Commission on February8, 2012, Vanguard Group Inc. reported sole voting power over 38,389 of such shares, no shared voting power, sole dispositive power over 1,448,314 of such shares and shared dispositive power over 38,389 of such shares as of December31, 2011. 19 EXECUTIVE COMPENSATION Compensation Discussion and Analysis 2011 Compensation Highlights Our compensation programs are designed to pay for performance, aligning our executive officers' goals with the interests of our stockholders, while allowing us to attract and retain skilled executives to deliver business results.For 2011, we adjusted our compensation programs to strengthen alignment with our financial and operational strategies.For our named executive officers and their direct reports, we have increased the proportion of compensation directly related to business results.This ensures a close correlation of the financial interests of our named executive officers and our employees who report to them with the interests of our stockholders.Highlighted below are actions we have taken to align executive compensation opportunities with the interests of our stockholders, followed by a summary of the results that drove named executive officers' compensation for 2011.  Set financial targets for improved results despite uncertain economic conditions . In 2011, despite a prolonged global recession, our performance targets for our incentive compensation plans were set at levels above those set for 2010.This followed a similar action we took in 2010 when, despite uncertainty about recovery from a global recession, we set performance targets for our incentive compensation plans above or equal to levels achieved in 2009 rather than establishing a lower bar that would reflect an expectation of economically driven poorer performance.  Increased incentive plan emphasis on business results. For 2011, 80% of the annual cash incentive award that could be earned by our executive officers was based on our key business performance metrics revenue growth, earnings per share (EPS) growth and net contribution growth, and 75% of the annual equity incentive award issued to our executive officers in 2011 was based on our achievement against performance targets tied to EBITDA growth and net contribution growth.Both of these performance-based measures were increased for 2011 from 2010 levels of 70% of the annual cash incentive and 50% of the annual equity incentive award.  Differentiated business metrics. For 2011, the business metrics used for annual cash incentive awards were modified to substitute a revenue growth for an EBIT growth measure in order to differentiate annual cash incentive award metrics from those we use for annual equity incentive awards.  Limited maximum award levels. The multipliers for the portions of our incentive compensation awards that were based on achievement of performance targets were capped in 2011 at 2.0 for equity incentive awards and 2.5 for cash incentive awards. The maximum multiplier for the business performance portion of annual cash incentive awards for our named executive officers was formerly 3.0.  Eliminated certain executive severance benefits. We modified the terms of our existing executive severance agreements to eliminate tax gross-ups for excise taxes on severance benefits (previously provided to a limited extent), modify the amount of severance benefits paid with respect to annual cash incentive compensation and limit post-termination service credits under non-qualified retirement plans. Reflecting a challenging economic environment, our financial results for fiscal year 2011 were mixed as seen in the year over year comparison set forth below. Please see Management's Discussion and Analysis of Financial Conditions and Results of Operations in our Annual Report on Form 10-K for 2011 for a more detailed description of our fiscal year 2011 financial results. (in millions, except per share data) Fiscal Year 2011(1) Fiscal Year 2010 Change % Revenue % EBITDA(2) ) Net Contribution (3) ) Earnings per Share from Continuing Operations ) Fiscal Year 2011 results are adjusted to remove the impact of foreign currency translation during the year. EBITDA is our net income after adding back income/loss from discontinued operations, income taxes, interest income/expense, depreciation and amortization. 20 Net Contribution is our economic value added measure calculated by determining the amount by which our net income from continuing operations, after adding back interest expense, exceeds our cost of capital. Our performance-based compensation metrics for 2011, which impacted both annual cash incentive awards and long-term equity incentive awards for our named executive officers, had targets that required year-over-year growth in revenue, earnings per share from continuing operations (EPS) and net contribution. For more information on these measures and the specific performance targets, see Cash Payment Elements  Annual Non-Equity Incentive Compensation and Equity Incentive Compensation Practices below. These 2011 financial performance results impacted our performance-based compensation as follows:  Our performance with respect to revenue, Earnings per Share and Net Contribution all fell below target award levels and resulted in annual cash incentive awards between the target level and the minimum, with Net Contribution having the largest negative impact on those awards. Annual cash incentive awards reflected the impact of $11.6 million in restructuring charges, the majority of which were incurred in the fourth quarter of 2011. The 80% portion of annual cash incentive awards based on these performance metrics paid out at 34% of the target award levels, reflecting the plan design of payments ranging from 0% to 250% of target.  Growth in EBITDA and Net Contribution also fell below the target performance levels for long-term equity incentive awards granted to our named executive officers, with Net Contribution again having the most significant impact on these awards.For purposes of our long-term equity incentive awards for all award recipients, we excluded the impact of the restructuring charges. The restructuring charges were excluded to encourage implementation of long-term improvement in earnings and Net Contribution. The net result was that the 75% portion of equity incentive awards originally granted in 2011 that were based on these performance metrics paid out at 66% of the original target award amount, reflecting the plan design of awards ranging from 0% to 200% of target. Executive Summary The main objectives of our executive compensation program are to:  Pay for performance  Drive business strategy  Align interests of executives and stockholders  Foster a long-term focus  Attract and retain executive talent  Appropriately manage risk The table below provides a summary of the compensation elements for our named executive officers. Executive Officer Compensation Direct Compensation Indirect Compensation Short Term Long Term Post-Employment Other Benefits Base Salary Non-Equity IncentiveAwards Equity Incentive Awards Pension and Supplemental Executive Retirement Plans* 401(k) and Non- Qualified Savings Plan International Savings Plan Executive Severance Plan Change in Control Agreements Executive Perquisites Fixed Monthly Cash Compensation Annual Cash Award Opportunity 80% based on annual business performance metrics (BPI) 20% based on annual individual performance objectives (API) Annual Equity Award Opportunity 25% time-based (3 yr. vesting) 75% performance-based (1 yr. performance period followed by 2 yr. vesting period) 21 * Our U.S. Pension and Supplemental Executive Retirement Plans were frozenin 2009  all accrued earned benefits as of December31, 2009 remain payable in accordance with the terms of the plans but additional years of employment and compensation changes occurring after that date have no impact on the amount of retirement benefits. We encourage pay for performance with a short-term incentive program that provides for cash payments based on achievement of financial, operational and strategic goals. Annual cash incentive pay is calculated based on a formula that is weighted 80% to business results and 20% to performance against individual objectives. We increased the business performance component from 70% to 80% for 2011. We encourage alignment of our named executive officers' interests with those of our stockholders through the award of equity-based long-term incentive grants, 75% of which are contingent on financial performance metrics.We increased this percentage from 50% to 75% for 2011. We target the median level of the market for all elements of compensation with the possibility of above market short-term incentive and long-term incentive payments for outstanding performance.None of our named executive officers have employment agreements. Our Compensation Committee makes all final compensation decisions regarding our named executive officers. Each of our compensation plans and agreements was reviewed and approved by our Compensation Committee.All of the members of our Compensation Committee are independent directors as defined by the listing requirements of the New York Stock Exchange.Under its charter, our Compensation Committee has the authority to engage the services of outside auditors, experts and others to assist the committee's fulfillment of its responsibilities. In 2011, the Compensation Committee engaged Meridian Compensation Partners, an independent compensation consultant, to provide expertise on program design and implementation. Our Chief Executive Officer also provides input on compensation programs and policies and makes recommendations to the Compensation Committee with regard to compensation for our named executive officers other than himself. Each of our named executive officers is eligible for severance and change in control payments upon termination in certain circumstances pursuant to individual executive severance agreements. The payments generally are based on a multiple of the named executive officer's base salary and annual short-term incentive and are subject to double-trigger conditions, requiring both a change of control event and an adverse change in the executive's employment.These agreements are designed to ensure we can attract and retain executive talent and to permit our senior executives to remain focused on value creation for stockholders in the event of a potential change-in-control event. In 2011, we modified the terms of our executive severance agreements with each of our named executive officers to eliminate tax gross-up payments for excise taxes on severance benefits, changed the basis of severance benefits paid with respect to incentive compensation awards to the highest annualized target incentive amount established for the named executive officer rather than the highest of any target or actual incentive award paid out to the executive, and eliminated post-termination service credits for purposes other than vesting under non-qualified retirement plans. Each of our named executive officers is required to comply with stock ownership guidelines monitored by our Compensation Committee and restrictions on transactions in our securities under our insider trading policy. Our compensation programs give our Compensation Committee the authority to recover outstanding awards or require repayment of gains realized or payment received in the event of a restatement of our financial results from a prior period, whether as a result of errors, omissions or fraud. The following sections provide greater detail regarding each of the components of our executive officer compensation program. General Principles The core principles underlying our executive compensation philosophy are:  Executive compensation is performance-baseda substantial portion of an executive's compensation is directly linked to achievement of specific corporate and individual results that we believe create stockholder value;  Long term equity compensation incentives represents a significant portion of executive compensationat-risk equity compensation in the form of stock options, time-based restricted stock unit grants, and performance-based restricted stock unit grants, along with stock ownership guidelines, align executive and stockholder interests and provide proper motivation for enhancing both short-term and long-term stockholder value; 22  Performance metrics are designed to promote achievement of stretch objectives but not to incentivize undue risk-taking by our executive management team; and  Compensation opportunities are competitivepotential compensation for executives is targeted at median (50th percentile) levels paid at comparable peer companies with whom we compete in order to attract, motivate and retain skilled managerial talent over the long term. Allocation of Pay Between Short- and Long-Term Our compensation programs are designed in a manner that provides incentives to our named executive officers to achieve short- and long-term operating and strategic objectives. To foster a longer term view (i.e., longer than twelve months), our compensation programs provide longer term incentives in the form of equity incentive compensation with a three-year vesting requirement and a variable performance-based component. Although these equity compensation incentives deliver a competitive economic value on the date of grant, their ultimate value to an executive depends upon our financial performance during the year after the grant and on the market value of the equity after the end of the vesting period. That value is largely dependent upon our company's future performance and market dynamics. % of Total Target Compensation Allocated to At-Risk Short-Term and Long-Term Incentives % of Total Target Compensation Allocated to Base Salary (%) Annual Performance Cash
